TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00450-CR



                                 Michael Woodring, Appellant

                                                v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR-08-0016, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Michael Woodring seeks to appeal from his conviction for driving while intoxicated.

The trial court certified that this is a plea bargain case and that Woodring has no right of appeal

because he waived that right. This appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                             G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed

Filed: October 10, 2008

Do Not Publish